DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 15 November 2019. It is noted, however, that applicant has not filed a certified copy of the 201911118353.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 22 September 2020 and 11 January 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because all of the cited foreign references do not have at least an abstract in the English language, or, are PCT papers entirely in a foreign language.  It has been placed in the application file, but the information referred to therein has not been considered (references lined through by the Examiner) as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Specification
The instant filed abstract is objected to, for it exceeds 150 words in length.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.




Claim Objections
Claims 1-18 are objected to because of the following informalities:  Instant independent claims 1 and 17 recite in part: “a fluid having a flow speed sequentially flows through the first transducer and the second transducer.”  However, based on the instant drawings, and how the instant invention functions, the fluid flows past the first and second transducers, not “through” them.   The Examiner suggests replacing the above phrase in the claims with: “a fluid having a flow speed that sequentially flows past the first and second transducers.”  All other claims are similarly objected to, due to their dependency.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-18 contain allowable subject matter,
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowance of instant independent claims 1 and 17 are the inclusion of the limitations regarding a front signal and a main signal, a front signal detection circuit that is configured to enable a main signal processing circuit after receiving the front signal at a second transducer and wherein the main signal processing circuit is further configured to determine the flow speed based on the receiving main signa after being enabled, in combination with the other recited elements/circuitry configurations in a flow speed detection circuit or chip.
The closest prior art reference is cited by the Applicant, U.S. 6,119,070 to Beneteau et al., which discloses a flow speed detection circuit and associated elements regarding first and second transducers, emitting a pulse/signal, however, does not disclose the particular aspects of the instant independent claims 1 and 17.

Election/Restrictions
Applicant’s election of species of Fig. 4 in the reply filed on 05 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1 contains allowable subject matter. The restriction requirement between species, as set forth in the Office action mailed on 11 May 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Species identified by the Examiner.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the claims identified above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861